/D-97-m-cA             ^




                                          RECEIVED
                                            jUN 2 9 2018
                                          COURT OF APPEALS
               &6a&     cc?£tfg             WACO, TEXAS




Uk-iTT*l& To   i/s*&.   i-lcAoftA&tC   atttcC    ^s.      /o     figtimfsf


JX-rr-od^ l3c^K P^oOa-cT £ Af>£ Sul,k>wU <•? Cou-fi-T Pefotfii/Z
(ZtccZD) foZe^ic ehocMce ^mo thsl Phil t£ Atcce&sA/e?.
X t\D^t •TUat m<? Ltrree n> ycu£ tfoUoEAgLg offfc^ ^s
OfctMiLo J)**r»i> el- <?tiPo,LsC PUA^e          flLE, GATE/ Twsr^P/.
CoPr£S Xr possr-Su?. . Voafi      T*MC #^&        Co/-^«f2,\Ttoa/ 2V'




                                                C c t M £ AS   ^ /J-/ T~

                                                HAloQ^A^ ffyAS ~?1HZ Z.
                               •v.




                               If




                          si
                               'A    Vn
            ~T**
                   U-

            f 1

            K
                   H*
                   *-q
                               c          V?
            &
            u
                   ^s


                         V
                          5          I

            Si
        0



                                                1.(1

                                                V)

                                                m

                                                  I




                                               ]••••




 $                  K

<• V
 \_'    >3
 •3    H
  •V


eg     "V

 o
       ri
       ~v
       ^v
 >ij
 et
 ^     'V.
       *^


  s
 ^